COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-16-00358-CR
 STEVEN SCOTT APILADO,
                                                  §                  Appeal from the
                   Appellant,
                                                  §                 41st District Court
 v.
                                                  §             of El Paso County, Texas
 THE STATE OF TEXAS,
                                                  §               (TC# 20160D000464)
                   State.
                                               §
                                             ORDER

       The record before us does not contain the trial court’s certification of the defendant’s

right of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with

the trial court clerk within thirty days from the date of this order a certification of the defendant’s

right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall

prepare a supplemental clerk’s record containing the certification and file it with this Court no

later than March 17, 2017.

       IT IS SO ORDERED this 31st day of January, 2017.


                                               PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.